Citation Nr: 0312407	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-03 437A	)	DATE
	)
	)


THE ISSUE

Whether the March 1998 Board of Veterans' Appeals (BVA or 
Board) decision denying entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for claimed 
postoperative neurological residuals of a hemorrhoidectomy 
performed while hospitalized at a Department of Veterans 
Affairs (VA) hospital in February 1980 should be revised or 
reversed on the grounds of clear and unmistakable error.  



REPRESENTATION

Moving party represented by:  Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947.  

This matter arises from a March 1998 Board decision in which 
the veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed postoperative 
neurological residuals of a hemorrhoidectomy performed at a 
VA medical center (VAMC) in February 1980 was denied as not 
well grounded under the law then extant.  The veteran 
subsequently claimed that the Board had committed clear and 
unmistakable error (CUE) in rendering its March 1998 
decision.  

The case was again considered by the Board, and by a decision 
dated in August 2001, the Board concluded that CUE had not 
been committed in the determination reached in its March 1998 
decision.  The veteran appealed the Board's August 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated in September 2002, the 
Court vacated the Board's August 2001 decision on the grounds 
that the decision did not contain adequate reasons and bases 
for the conclusion that CUE had not been previously 
committed.  Accordingly, the case was remanded back to the 
Board in order to comply with the Court's findings and Order.  
The Board will proceed to adjudicate the issue on appeal at 
this time.  

As a preliminary matter, the Board observes that by a 
statement dated in March 1999, the veteran appears to have 
requested that his previously denied claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 be 
reopened.  Such issue has not been addressed by the RO and is 
therefore referred back to the agency of original 
jurisdiction for all appropriate action.  




FINDINGS OF FACT

1.  By a decision of March 5, 1998, the Board denied 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for claimed postoperative neurological 
residuals of a hemorrhoidectomy performed at a VAMC in 
February 1980.

2.  There was a reasonable and tenable evidentiary basis for 
the March 5, 1998 BVA decision.  Moreover, the correct facts, 
as they were known as of March 5, 1998, were before the 
Board, and on that date, the Board correctly applied the 
statutory and regulatory provisions extant at that time such 
that the outcome of the claim would not have been manifestly 
different but for the error.  


CONCLUSION OF LAW

There was no clear and unmistakable error in the March 1998 
decision denying compensation benefits pursuant to 38 
U.S.C.A. § 1151 for claimed postoperative neurological 
residuals of a hemorrhoidectomy.  38 U.S.C.A. §§ 7104, 7111 
(West Supp. 1998); 38 C.F.R. §§ 20.1403, 20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, in a decision dated March 5, 1998, the Board denied 
the moving party's claim for compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for claimed postoperative neurological 
residuals of a hemorrhoidectomy.  In a decision dated in 
August 2001, the Board determined that CUE was not present in 
the previous decision of March 1998.  By an Order dated in 
September 2002, the Court vacated the Board's August 2001 
decision on the grounds that adequate reasons and bases were 
not given to support the conclusion reached in that decision.  
The case has been remanded back to the Board for 
readjudication.  

Since the time of the March 1988 decision, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  
In August 2001, the VA issued regulations to implement the 
VCAA.  See 66 Fed. Reg. 455,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments all became effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.  

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulation most favorable to the appellant applies, unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the moving party's 
motion for revision may not have been developed pursuant to 
the VCAA.  In light of a decision of the Court, however, the 
Board's decision to proceed in adjudicating this motion does 
not prejudice the moving party in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
that decision, the Court held that the VCAA does not require 
remand of all claims pending on its effective date, that CUE 
claims are not conventional appeals, but rather are requests 
for revisions of previous decisions, and that provisions of 
the VCAA are not applicable thereto.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  

The moving party claims that the Board's decision of March 5, 
1998, involves CUE.  Under 38 U.S.C.A. § 7111 (West 2002), 
the Board has been granted the authority to revise a prior 
Board decision on the grounds of CUE.  A claim in which 
review is requested based on CUE in a Board decision may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (2002).  A request for revision of a 
Board decision based on CUE may be instituted by the Board on 
its own motion or upon the request of the claimant.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

CUE is defined as a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a) (2002).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c) (2002).  Examples 
of situations that are not CUE are:  (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) a failure to fulfill VA's duty to 
assist the veteran with the development of facts or evidence 
relevant to his or her claim, see generally Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. December 2002); or (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (2002).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e) 
(2002). 

Prior decisions issued by the Court regarding CUE in an RO 
decision provide guidance for determining whether CUE exists 
in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Normally, prior to deciding whether the March 5, 1998, 
decision involves CUE, the Board would have to determine 
whether, as a threshold matter the moving party has plead CUE 
with the specificity required by the regulation.  In this 
case, however, the issue of whether CUE was committed was 
previously adjudicated by the Board in its August 2001 
decision, and such issue has been remanded back to the Board 
by the Court pursuant to its Order of September 2002.  
Accordingly, it is not necessary for the Board to determine 
whether the veteran has plead CUE with all necessary 
specificity.  

In his initial motion for CUE, the veteran asserted that the 
Board failed to fully evaluate all of the existing medical 
records between 1980 and 1992 in rendering its decision of 
March 5, 1998.  In addition, the veteran has asserted that 
the report of a VA rating examination dated in March 1995 
contains a medical opinion indicating that he sustained 
additional disability as a result of medical treatment 
provided by the VA in February 1980.  Through his attorney, 
the veteran now appears to also assert that the Board 
committed CUE due to a failure to comply with the duty to 
assist in that the VA did not seek to obtain clinical 
treatment records as identified by the veteran, and which may 
have substantiated his claim for entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, at a VA medical facility, and such injury 
or aggravation results in additional disability to such 
veteran, disability compensation shall be awarded in the same 
manner as if such disability was service connected.  This was 
the law in effect at the time of the Board's decision of 
March 5, 1998.  (Since that time, the law was amended, but 
such amendment has no effect in the context of the veteran's 
CUE claim.)  As previously indicated, the Board must 
determine whether there was clear and unmistakable error 
based on the record and the law that existed at the time the 
prior decision was rendered.  

The evidence that the Board considered in reaching its March 
1998 decision included the report of the veteran's 
hospitalization of February 1980, including the surgical 
report, VA outpatient clinical treatment records, records 
pertaining to the veteran's hospitalization, and reports of 
VA rating examinations.  VA clinical treatment records dating 
from February 1980 through August 1994 were considered.  In 
addition, the record contained a personal hearing transcript 
of testimony the veteran gave before a Hearing Officer at the 
RO in August 1996.  With respect to his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
veteran has stated that he experiences numbness in his right 
leg, and bowel and urinary problems which he claims resulted 
from spinal anesthesia injections that he received in 
conjunction with surgery undertaken to remove internal 
hemorrhoids in February 1980.  

The record discloses that on February 4, 1980, the veteran 
was admitted to a local VAMC for treatment for what were 
characterized as bleeding external and internal hemorrhoids.  
At that time, the veteran was given medication for two days, 
and underwent a sigmoidoscopy on February 6, 1980, which 
demonstrated hemorrhoids.  The veteran underwent a 
hemorrhoidectomy on February 7, 1980.  Records reflect that 
spinal anesthesia was used, and that four groups of 
hemorrhoids were removed.  No unusual circumstances or 
difficulties were noted at that time.  The veteran was shown 
to have recovered from surgery without a great deal of pain 
or other distress.  He was shown to have been able to move 
his bowels on the third day following the surgery.  A minimal 
amount of bleeding was indicated, and the veteran was 
subsequently discharged on February 10, 1980, some four days 
following his surgery.  He did not offer any complaints at 
that time.  The veteran was then noted to be eating well, and 
while he was noted to experience some distress in moving his 
bowels, he was able to pass urine normally.  At the time of 
his discharge, the veteran was noted to be ambulatory, and no 
medications were prescribed other than Tylenol.  

The veteran was again seen on February 13, 1980, for 
complaints of pain around the anus.  His treating physician 
advised him that he would be able to return to work in two 
weeks, and on February 20, 1980, the veteran was noted to be 
doing well and had no complaints.  The veteran was then 
discharged from the clinic.  

Treatment records dated on April 17, 1980 disclose that the 
veteran reported experiencing bright red blood in his stools 
and in the bowel.  Occasional bleeding and occasional itching 
were noted, but pain was not indicated.  Protosigmoidoscopic 
examination was normal to 25 centimeters (cm), except for 
some edema and redness at the operative site.  The treating 
physician offered a diagnosis of healing post 
hemorrhoidectomy, and indicated that no special treatment was 
necessary.  A neurology consultation was deemed necessary as 
the veteran had complained of experiencing some numbness and 
tingling in the right foot with some soreness of the second 
toe following the surgery of February 1980.  The veteran 
further indicated that he had experienced penile numbness and 
some numbness around the anus.  In addition, he complained of 
experiencing occasional incontinence.  

The record reflects that the veteran was admitted to a local 
VAMC for inpatient treatment on April 29, 1980, for 
complaints of numbness of the right posterior leg and right 
foot.  In addition, he complained of experiencing pain in the 
right rectum towards the right hip and right testicle, 
increased frequency and urgency of urination, decreased 
erection ability, and some numbness in his penis.  On 
examination, the veteran was shown to have decrease in 
pinprick from the right perianal region into the right 
buttocks, and down the S1 and S2 radicular distribution.  
Decrease in pinprick was also indicated down the posterior 
thigh, calf, and foot.  There was no reflex asymmetry, 
weakness, or atrophy of the muscles, however.  Further, there 
was no evidence of other neurological dysfunction.  The 
veteran underwent a urological consultation and 
cystometrogram, which were normal.  X-rays of the lumbosacral 
spine were normal.  The veteran indicated that his problems 
began following his hemorrhoidectomy with spinal anesthesia.  
The treating physician suggested that the veteran undergo 
further hospitalization in order that he could be afforded a 
myelogram and an EMG.  The physician offered that a cauda 
equina lesion was his greatest concern, but that he did not 
think that the veteran had an extradural hematoma secondary 
to the spinal anesthesia.  

Again in May 1980, the veteran was admitted to the local VAMC 
for inpatient treatment for complaints of right lower 
extremity numbness of three months' duration, with urinary 
and bowel problems.  At that time, the treating physician 
noted that during the course of a prior hospitalization, X-
rays of the lower spine disclosed minimal degenerative joint 
disease, cerebral spinal fluid showing two white blood cells, 
lymphocytes, red blood cells, and a cystometrogram which was 
noted to be within normal limits.  A neurological examination 
was essentially normal, other than diminished pinprick along 
the S-1 distribution.  A lumbar myelogram was interpreted to 
be within normal limits except for bulging annuli in the 
lower lumbar spine.  It was noted that the disturbance in the 
S-1 nerve distribution area was believed to be consistent 
with a compression, but at a higher level.  The veteran was 
scheduled to be discharged from the VAMC, to be readmitted 
for a spinal CT scan.  

In July 1980, the veteran underwent a total repeat myelogram 
at the VAMC.  The diagnostic impression of that myelogram 
included a moderate central anterior extradural defect 
eccentric to the right at L4-L5, and extradural defect 
centrally at L3-L4, which was found to be consistent with 
bulging discs.  The diagnoses upon discharge from the VAMC 
included hyperesthesia in the right lower extremity, S-1 
distribution, bowel and bladder dysfunction, and status-post 
hemorrhoidectomy.  

The veteran underwent a VA neurological examination in 
January 1983.  At that time, he complained of continuing 
numbness in the right lower extremity.  The veteran 
attributed such problems to the spinal anesthesia he was 
given during the course of his hemorrhoidectomy of February 
1980.  On examination, the veteran was diagnosed with 
neuritis of the right lower extremity and sacral neuropathy.  
A review of VA clinical treatment records dated in 1982 and 
1983 discloses that treating physicians concluded that there 
was no organic basis for the veteran's neurological 
complaints.  

In any event, the veteran's complaints of numbness in his 
right lower extremity and of bowel and urinary problems 
continued, and he was admitted for inpatient treatment 
several times in 1986.  Clinical studies, including an 
electromyogram and nerve conduction studies were normal, and 
the veteran was ultimately diagnosed with a conversion 
reaction.  There was no evidence of any urinary incontinence 
during any period of treatment.  VA clinical treatment 
records dated in 1992 disclose that the veteran complained of 
back and hip pain.  X-rays of the lumbar spine and hips 
disclosed degenerative changes, as well as narrowing in the 
lumbar spine.  An MRI conducted in 1994 showed some minimal 
compression of the discs in the lumbar spine, and in April 
1994, a note appended to a treatment record indicates that 
the veteran had a prior cerebrovascular accident with left-
side leg weakness.  

The veteran underwent a VA rating examination in March 1995.  
The report of that examination discloses that he continued to 
complain of experiencing some numbness in the right lower 
extremity, urinary incontinence, and bowel problems.  The 
veteran stated that such problems had occurred immediately 
after the use of a spinal anesthesia when he underwent a 
hemorrhoidectomy at the VAMC in February 1980.  On 
neurological examination, the veteran was shown to walk with 
a limp involving the right foot, and that propulsion and 
balance were mildly impaired.  Range of motion in the lumbar 
spine was restricted, and position sense was absent in the 
right foot.  The veteran had hypoesthesia of the right lower 
extremity from the hip down.  No clinical or diagnostic tests 
were conducted.  The veteran's claims file was not reviewed.  
The examiner offered a diagnosis of residuals of spinal 
anesthesia injury to the spinal cord with weakness and 
numbness of the right lower extremity and neurogenic bladder 
and bowel.  Examination of the anus and rectum failed to 
disclose the presence of any hemorrhoids.  Sphincter tone was 
lax, and the examiner offered a diagnosis of residuals of a 
hemorrhoidectomy with no recurrence of hemorrhoids, but loss 
of sphincter tone.  There is no indication that the examiner 
reviewed the pertinent medical evidence contained in the 
veteran's claims file, and the examiner appears to have 
relied solely on a medical history as provided by the veteran 
in reaching the conclusion that the veteran had actually 
sustained a spinal anesthesia injury.  

At his August 1996 personal hearing at the RO, the veteran 
testified that the VA clinical treatment records pertaining 
to his inpatient treatment in 1980 were incorrect because his 
symptoms of right leg numbness with urinary and bowel 
problems began only a few days after his surgery.  The 
veteran stated that within a few days of his return home, his 
right leg gave out causing him to fall.  The veteran offered 
that his fall probably resulted in a back injury involving 
the lumbar discs.  The veteran went on to state that it was 
his opinion that any diagnosed disc disease was likely due to 
the fall, and to weakness in his right leg which was caused 
by spinal anesthesia.  

Following his personal hearing, the veteran was afforded an 
additional VA rating examination in September 1996.  The 
report of that examination discloses that the examiner stated 
that he had reviewed the evidence contained within the 
veteran's claims file in its entirety.  On examination, the 
veteran was shown to have diminished pinprick and light touch 
sensation in the entire perineum and the posterior right leg 
with diminished sensation in the dorsal right leg.  EMG 
results showed the right hip, leg, and foot were all normal.  
EMG studies of the lumbosacral paraspinal muscles were also 
normal.  Nerve conduction studies of the right sural and 
peroneal nerves were normal.  There was no evidence of 
radiculopathy, peripheral neuropathy, or electrodiagnostic 
findings that were other than normal.  The examiner offered 
that there was no disability as a result of brain disease or 
injury, spinal cord disease or injury, or cervical disc 
disease or trauma to the nerve roots.  In the right lower 
extremity, the examiner noted that there was diminished 
pinprick and light touch sensation to the entire perineum, 
the posterior right leg, and the dorsal of the right leg.  
EMG findings, however, did not substantiate such physical 
finding.  The examiner stated that the diminished pinprick 
and light touch sensation of the perineum and right posterior 
and dorsal right leg were of unclear clinical significance, 
since the EMG findings were normal.  The examiner concluded 
that there was no current evidence to substantiate the 
veteran's assertion that spinal anesthesia caused a 
neurological abnormality.  There was no current evidence that 
there was an EMG abnormality to substantiate the veteran's 
subjective complaints, and physical and neurological 
examination results showed preserved coordination and motor 
strength.  

Based on the foregoing evidence, the Board denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for claimed postoperative neurological residuals of a 
hemorrhoidectomy performed in February 1980 at the VAMC by a 
decision of March 1998.  As noted, by a decision of August 
2001, the Board subsequently found that CUE had not been 
committed in reaching that determination.  The Court, 
however, vacated the Board's decision on the grounds that the 
Board failed to properly articulate adequate reasons and 
bases for finding that CUE had not been committed in reaching 
the conclusions contained in the March 1998 decision.  
Specifically, the Court found that in August 2001, the BVA 
failed to offer "sufficient discussion as to why 'there was 
a reasonable and tenable evidentiary basis for the March 1998 
Board decision.'"  The Court found that the Board did not 
properly articulate why the report of the March 1995 VA 
rating examination did not provide a nexus between the 
veteran's then-current condition and the surgery he had 
undergone in February 1980.  In so stating, the Court pointed 
out that the weight to be accorded to such a report was a 
matter for determination of the issue on the merits, but not 
as to whether the veteran had met the requirements of a well-
grounded claim.  

Initially, the Board observes that the argument advanced by 
the veteran's attorney, to the effect that CUE may have been 
committed as a consequence of some failure to obtain 
identified clinical treatment records is not a proper basis 
upon which to determine whether or not CUE has been 
committed.  The veteran's attorney has correctly pointed out 
that any such failure to obtain identified medical evidence 
which is available constitutes a breach of the VA's duty to 
assist, regardless of whether or not the enhanced duty to 
assist provisions of the VCAA were in effect during the 
relevant time period.  As noted, the United States Court of 
Appeals for the Federal Circuit has held that failure to 
comply with the duty to assist is not a basis to establish 
whether or not CUE has been committed.  See Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. December 2000).  The Board must 
instead look to the evidentiary record which existed at the 
time the March 1998 decision was rendered in order to 
determine whether CUE was committed.  

Through a Joint Motion by the Parties, the Court has 
indicated that the Board failed to properly articulate its 
reasons for concluding why the report of the March 1995 VA 
rating examination did not establish a nexus or link between 
the veteran's claimed symptomatology and the hemorrhoidectomy 
he underwent at the VAMC in February 1980.  For the reasons 
that follow, the Board finds that on reviewing the March 1998 
Board decision, CUE had not been committed, and the August 
2001 Board decision in which it was determined that CUE had 
not been committed was correctly rendered.  In that regard, 
the Board observes that in March 1998 and in August 2001, the 
evidence of record, including the March 1995 examination 
report, was weighed to determine if a nexus between the 
veteran's symptoms and his 1980 surgery could be properly 
established.  The BVA then concluded that such evidence was 
not sufficient to establish the required nexus.  

In consideration of the evidence upon which the March 1998 
and August 2001 decisions were based, the Board notes that 
following his hemorrhoidectomy in February 1980, the veteran 
was not shown to experience any unusual complications from 
the surgery at that time.  He had been administered a spinal 
anesthetic, but as has been noted previously, there were no 
neurological complaints or problems involving urinary or 
bowel incontinence following such surgery.  While records 
dating from February through April 1980 disclose that the 
veteran was noted to experience some rectal bleeding and pain 
in the area of his anus, there is no indication that those 
complaints were not a normal residual from hemorrhoid removal 
surgery.  

Further, in mid-April 1980, the veteran had complained of 
experiencing numbness in the area of his anus and penis with 
tingling sensations in the right foot.  His complaints 
increased later that April, to include numbness of the right 
posterior leg and right foot with rectal pain towards the 
right hip and testicle, and increased frequency of urination 
and incontinence.  His examining neurologist, however, 
concluded that a cauda equina lesion was possible, but that 
he did not think that the veteran sustained any residuals 
from the spinal anesthesia.  Subsequent complaints of 
numbness in the right lower extremity were considered to have 
been the likely result of spinal compression or lumbar disc 
disease, rather than any spinal anesthesia, per se.  None of 
the clinical treatment records contained any medical opinion 
suggesting that the veteran's complaints of lower extremity 
numbness, pain, or incontinence were the result of any 
administration of spinal anesthesia.  

The Board recognizes that the VA rating examination of March 
1995 includes a diagnosis of residuals of spinal anesthesia 
injury to the spinal cord with weakness and numbness of the 
right lower extremity and neurogenic bladder and bowel.  Such 
opinion, however, does not appear to be supported by any 
objective medical evidence of record, and appears to have 
been based primarily on a history as provided by the veteran.  
As noted, there is no indication in that examination report 
that the examiner undertook to review the medical evidence 
contained in the veteran's claims file, or that the claims 
file was available for review at that time.  On first 
impression, the conclusions reached in the March 1995 
examination report may have appeared to provide a medical 
nexus between the veteran's complaints and the 
hemorrhoidectomy he underwent in February 1980.  On closer 
review, however, such opinion is shown to have been 
contraindicated by the objective medical evidence of record, 
primarily the treating physicians' conclusions that the 
veteran's symptomatology was the result of nerve compression 
or lumbar disc disease, or that there was otherwise no 
organic basis for the veteran's neurological complaints.  
Here, the Board observes that it is not bound to accept 
medical opinions based on a history supplied by the veteran, 
if such history is unsupported by the evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Wilson v 
Derwinski, 2 Vet. App. 614, 618 (1992) (the Board is not 
required to grant benefits merely because a physician has 
accepted a veteran's description of his injury or disease).  
Here, in March 1998 and again in August 2001, the Board found 
that as the conclusions contained in the March 1995 VA rating 
examination report were contraindicated by the medical 
evidence of record, were not supported by any articulated 
medical rationale, and appeared to have been based on a self-
reported medical history offered by the veteran, such 
conclusions did not offer a proper nexus between the 
veteran's then-current symptomatology and the 
hemorrhoidectomy he underwent in February 1980.  

The Board notes that on its face, the opinion contained in 
the March 1995 rating examination report may appear to 
establish a nexus between the veteran's claimed 
symptomatology and his February 1980 surgery.  On closer 
review of all medical evidence contained in the claims file 
dated before and after March 1995, however, the Board finds 
such medical opinion is insufficient to establish a nexus 
between the veteran's symptomatology and his 1980 
hemorrhoidectomy.  Here the Board notes that while "weighing 
of evidence" can be associated with merits-based denials, in 
this case, it was necessary to weigh all the relevant medical 
evidence to determine if such evidence supported the 
conclusions reached in the March 1995 rating examination 
report.  Such step was considered necessary in order to 
determine whether or not that examination report was 
sufficient to establish a medical nexus between the veteran's 
claimed symptomatology and his February 1980 
hemorrhoidectomy.  The above-discussed objective medical 
evidence not only failed to support the conclusions reached 
in the March 1995 rating examination report, but 
contraindicated those conclusions.  Again, as stated, the 
conclusions reached in the March 1995 rating examination 
report appear to have been based on the veteran's self-
reported history, and were wholly unsupported by a medical 
rationale.  The Board concludes, therefore, that the March 
1998 decision, which denied as not well grounded the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 due to lack of a proper medical nexus, was 
not clearly and unmistakably erroneous.  In reaching that 
conclusion, the Board recognizes that reasonable minds may 
indeed differ as to whether the March 1995 opinion 
constitutes the above-described medical nexus.  As will be 
further discussed below, even if such opinion were to have 
been found to have established the required medical nexus, 
the result of this case would not have been manifestly 
different but for any error.  

Assuming arguendo, that the March 1995 opinion could have 
been considered to have provided the required medical nexus 
between the veteran's claimed symptomatology and his February 
1980 hemorrhoidectomy, such claim would have then been 
decided on the merits and properly denied.  Here, the Board 
notes that following the veteran's August 1996 personal 
hearing at the RO, he was afforded an additional VA rating 
examination in September 1996.  At that time, the examiner 
was requested to review the objective medical evidence 
contained in the veteran's claims file, and after conducting 
a thorough clinical examination, to indicate whether or not 
the veteran suffered from residuals of a hemorrhoidectomy 
performed at the VAMC in February 1980.  As noted, the 
examiner specifically indicated that he had reviewed the 
relevant medical evidence contained in the veteran's claims 
file.  Following a clinical examination, the examiner 
concluded that there was no evidence of radiculopathy, 
peripheral neuropathy, or electrodiagnostic findings that 
were abnormal.  After discussing the veteran's reported 
symptomatology in light of the objective clinical findings, 
the examiner concluded that there was no evidence to 
substantiate the veteran's claim that spinal anesthesia 
caused a neurological abnormality.  

Given the opinion contained in the report of the September 
1996 VA rating examination report, when considered in 
conjunction with the objective medical evidence of record and 
including the veteran's contentions and the report of the 
March 1995 rating examination, the Board concludes that the 
preponderance of the evidence of record at the time of both 
the March 1998 and August 2001 decisions was clearly against 
the veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability incurred as a 
result of his February 1980 hemorrhoidectomy.  In that 
regard, even if the veteran's claim was decided on the merits 
in March 1998, there would have been no difference in the 
outcome of his appeal.  As stated in its August 2001 
decision, while some individuals might reasonably disagree 
with such finding as rendered in March 1998, such is not a 
proper basis for determining whether or not clear or 
unmistakable error was committed in reaching that decision.  
The Board finds that regardless of whether or not the 
veteran's claim were decided on a direct basis or as not well 
grounded under the law then extant, there was a tenable basis 
for denying the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151.  The Board finds that its 
decision to deny the veteran's claim was entirely reasonable 
based upon the evidence then available.  In that regard, the 
Board reiterates its finding as stated in the decision of 
September 2001 to the effect that the veteran had not 
demonstrated that there was some clearly unreasonable finding 
of fact or of law that had occurred in the March 1998 Board 
decision.  See generally 38 U.S.C.A. § 5109(a), 7111; Fugo v. 
Brown, supra.  Accordingly, the Board concludes that there 
was a tenable and reasonable basis for the March 1998 
decision, and clear and unmistakable error had not been 
committed.  


ORDER

There was no clear and unmistakable error in the March 1998 
Board decision denying compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for neurological residuals 
of a hemorrhoidectomy.  The motion is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




